Exhibit 10.1

EXECUTION VERSION

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”), is dated as of May 4, 2013, by and
among Boxer Parent Company Inc., a Delaware corporation (“Parent”), BMC
Software, Inc., a Delaware corporation (the “Company”), and the stockholders of
the Company listed on the signature pages hereto (each, a “Stockholder” and
collectively, the “Stockholders”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Draft Merger Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, the Company is considering whether to enter into an Agreement and Plan
of Merger with Parent (substantially in the form of the draft, dated May 4,
2013, previously furnished to the Stockholders (the “Draft Merger Agreement”))
and a wholly owned subsidiary of Parent (“Merger Sub”) (the “Merger Agreement”),
providing for, among other things, the merger of Merger Sub with and into the
Company, with the Company surviving the Merger, pursuant to which each share of
Common Stock (other than shares owned by the Company (or any of its
Subsidiaries), Parent or Merger Sub immediately prior to the Effective Time and
the Dissenting Shares) shall be converted into the right to receive cash in the
amount of $46.25 per share, without interest (the “Merger”).

WHEREAS, as of the date hereof, each Stockholder is the record and beneficial
owner of the number of shares of Common Stock set forth on Exhibit A hereto
(together with such additional shares of Common Stock that become beneficially
owned (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act of 1934, as amended) by such Stockholder, whether by purchase,
stock dividend, distribution, split-up, recapitalization, combination, exchange
of shares or the like, or upon the exercise of options, conversion of
convertible securities or otherwise, after the date hereof, the “Owned Shares”).

WHEREAS, as a condition to Parent’s willingness to enter into and perform its
obligations under the Merger Agreement, Parent has required that each
Stockholder agree, and each Stockholder has agreed, to enter into this
Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration given to each party hereto, the receipt of which is hereby
acknowledged, the parties agree as follows:

1. Agreement to Vote.

1.1 Agreement to Vote. Each Stockholder hereby agrees that, from the date of
execution and public announcement of the Merger Agreement until the earliest of
(i) the time that the Company Stockholder Approval has been obtained,
(ii) termination of this Agreement in accordance with Section 6.1 and (iii) such
time as the Board of Directors of the Company withdraws (or qualifies or
modifies in a manner adverse to Parent) the Recommendation solely in



--------------------------------------------------------------------------------

respect of an Intervening Event (the “Voting Period”), at any meeting of the
stockholders of the Company at which the approval and adoption of the Merger
Agreement and the transactions contemplated thereby is to be voted upon, however
called, or any adjournment or postponement thereof, or in connection with any
written consent of the stockholders of the Company, such Stockholder shall be
present (in person or by proxy, or cause to be present) and vote (or cause to be
voted), or give written consent (or cause written consent to be given), in each
case to the extent entitled to vote thereon, all of its Owned Shares at such
time (a) in favor of approval and adoption of the Merger Agreement and the
transactions contemplated thereby, including the Merger and (b) against (A) any
Alternative Proposal or any other action, proposal, agreement or transaction
made in opposition to or competition with the Merger or the Merger Agreement,
and (B) any other action, proposal, agreement or transaction that would
reasonably be expected, or the effect of which would reasonably be expected, to
prevent, nullify, materially impede, interfere with, frustrate, delay, postpone,
discourage or adversely affect the timely consummation of Merger or the other
transactions contemplated by the Merger Agreement or the performance by the
Stockholder of its obligations under this Agreement, including (1) any
extraordinary dividend or distribution by the Company, (2) any material change
in the capital structure of the Company or any Subsidiary of the Company,
(3) any merger agreement or merger (other than the Merger Agreement),
consolidation, combination, material business transaction, sale of assets,
reorganization, recapitalization, dissolution, liquidation or winding up of the
Company, or any other action or transaction involving the Company, and (4) any
amendment of the Company’s organizational documents. Notwithstanding anything
herein to the contrary, this Section 1.1 shall not require any Stockholder to be
present (in person or by proxy) or vote (or cause to be voted) any of its Owned
Shares to amend the Merger Agreement or take any action that could result in the
amendment or modification, or a waiver of a provision therein, in any such case,
in a manner that (i) decreases the amount or changes the form of the Merger
Consideration, (ii) imposes any material restrictions on or additional
conditions on the payment of the Merger Consideration to stockholders or
(iii) extends the End Date.

1.2 Other Voting Rights. Except as permitted by this Agreement, each Stockholder
will continue to hold and shall have the right to exercise all voting rights
related to such Stockholder’s Owned Shares.

2. Representations and Warranties of Stockholders. Each Stockholder hereby
represents and warrants to Parent and the Company, as of the date of this
Agreement and as of the Company Meeting, as follows:

2.1 Power; Due Authorization; Binding Agreement. Such Stockholder has the
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation by
such Stockholder of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate, partnership or other applicable
action on the part of such Stockholder, and no other proceedings on the part of
such Stockholder are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by such Stockholder and, assuming the due and valid
authorization, execution and delivery hereof by the other parties hereto,
constitutes a valid and binding agreement of such Stockholder, enforceable
against such Stockholder in accordance with its terms, except that (i) such
enforcement may be subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar Laws, now or hereafter in effect, relating to
creditors’ rights generally and (ii) equitable remedies of specific performance
and injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

 

2



--------------------------------------------------------------------------------

2.2 Ownership of Shares.

(i) The Owned Shares set forth opposite such Stockholder’s name on Exhibit A
hereto are owned beneficially by such Stockholder, free and clear of any Liens
(including any restriction on the right or power to vote, consent with respect
to, or otherwise dispose of the Owned Shares, other than pursuant to this
Agreement), except for any Liens that could not reasonably be expected, either
individually or in the aggregate, to materially impair the ability of such
Stockholder to perform fully its obligations hereunder on a timely basis. Other
than restrictions in favor of Parent pursuant to this Agreement and except for
such transfer restrictions of general applicability as may be provided under the
Securities Act of 1933, as amended, or the “blue sky” Laws of the various states
of the United States, or as disclosed by such Stockholder on a Schedule 13D
filed with respect to the Company, as of the date hereof such Stockholder has,
and at any stockholder meeting of the Company held during the Voting Period to
vote regarding approval and adoption of the Merger Agreement, such Stockholder
will have (except as otherwise permitted by this Agreement), sole voting power
and sole dispositive power with respect to the matters set forth in Section 1.1
in respect of all of the then Owned Shares of such Stockholder.

(ii) As of the date hereof, except for the Owned Shares set forth on Exhibit A
hereto, or as disclosed by such Stockholder on a Schedule 13D filed with respect
to the Company, such Stockholder does not beneficially own any (a) shares of
capital stock or voting securities of the Company, (b) securities of the Company
convertible into or exchangeable for shares of capital stock or voting
securities of the Company or (c) options, warrants or other rights to acquire
from the Company any capital stock, voting securities or securities convertible
into or exchangeable for capital stock or voting securities of the Company, or
rights the value of which is linked to the price or value of Common Stock.
Except for this Agreement, none of the Owned Shares is subject to any voting
trust or other agreement, arrangement, understanding or instrument with respect
to the voting of, or exercise of voting power with respect to, or the Transfer
(as defined below) of, such shares.

(iii) For purposes of this Agreement, to “Transfer” any securities of the
Company shall mean (a) to sell, assign, transfer, pledge, encumber, distribute,
gift or otherwise dispose of (including by merger or otherwise by operation of
law) such securities, (b) to tender such securities in any tender or exchange
offer, or (c) enter into any contract, option, agreement or other arrangement or
understanding with respect to any of the actions contemplated by the preceding
clause (a) or (b). The term “sell,” “sale” or any derivatives thereof shall
include (x) any sale, transfer or disposition of record or beneficial ownership,
or both, and (y) any short sale with respect to Common Stock or substantially
identical property, entering into or acquiring an offsetting derivative contract
with respect to Common Stock or substantially identical property, entering into
or acquiring a futures or forward contract to deliver Common Stock or
substantially identical property, any transfer of economic interests in Common
Stock, or entering into any transaction that has the same effect as any of the
foregoing.

2.3 Non-Contravention. The execution and delivery of this Agreement by such
Stockholder does not, and the performance by such Stockholder of its obligations
under this

 

3



--------------------------------------------------------------------------------

Agreement will not, (i) conflict with or violate any Law applicable to such
Stockholder or by which any of its assets or properties is bound or
(ii) conflict with, result in any breach of or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
or require payment under, or result in the creation of any Lien on the
properties or assets of such Stockholder pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which the Stockholder is a party or by which such
Stockholder or any of its assets or properties (including any Owned Shares) is
bound, except for any of the foregoing as could not reasonably be expected,
either individually or in the aggregate, to materially impair the ability of
such Stockholder to perform fully its obligations hereunder on a timely basis.
The execution and delivery of this Agreement by such Stockholder does not, and
the performance of this Agreement by such Stockholder will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any (A) Governmental Entity, except for filings that may be required under
the Exchange Act or (B) third party (including with respect to individuals,
trusts, any co-trustee or beneficiary).

2.4 Acknowledgment. Such Stockholder understands and acknowledges that Parent is
entering into the Merger Agreement in reliance upon such Stockholder’s
execution, delivery and performance of this Agreement.

3. Representations and Warranties of Parent. Parent hereby represents and
warrants to each of the Stockholders and the Company, as of the date of this
Agreement and as of the Company Meeting, as follows: (a) Parent has the
requisite corporate power and authority to execute and deliver this Agreement,
to perform its obligations hereunder and to consummate the transactions
contemplated hereby; (b) the execution and delivery of this Agreement and the
consummation by Parent of the transactions contemplated hereby have been duly
and validly authorized by all necessary corporate action on the part of Parent,
and no other proceedings on the part of Parent are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby; and (c) this
Agreement has been duly and validly executed and delivered by Parent and,
assuming the due and valid authorization, execution and delivery hereof by the
other parties hereto, constitutes a valid and binding agreement of Parent.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to each of the Stockholders and Parent, as of the date of this
Agreement and as of the Company Meeting, as follows: (a) the Company has the
requisite corporate power and authority to execute and deliver this Agreement,
to perform its obligations hereunder and to consummate the transactions
contemplated hereby; (b) the execution and delivery of this Agreement and the
consummation by the Company of the transactions contemplated hereby have been
duly and validly authorized by all necessary corporate action on the part of the
Company, and no other proceedings on the part of the Company are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby;
(c) this Agreement has been duly and validly executed and delivered by the
Company and, assuming the due and valid authorization, execution and delivery
hereof by the other parties hereto, constitutes a valid and binding agreement of
the Company; (d) the Board of Directors of the Company has approved the entry
into this Agreement by Parent and the Stockholders, has approved each other
similar agreement to be entered into by Parent in connection with the Merger
Agreement, and has approved any other acquisition of beneficial ownership of
Common Stock that may be deemed to occur by virtue of any agreement among any
Stockholder, Parent or their respective Affiliates regarding transactions to be
effected in connection with the Closing, in each case, including for purposes of

 

4



--------------------------------------------------------------------------------

Section 203 of the DGCL; and (e) the entry into this Agreement by the
Stockholders, and the consummation of the transactions contemplated hereby, will
not cause the Stockholders to become “Acquiring Persons” under the Rights
Agreement, dated as of May 12, 2012, as amended, between the Company and
Computershare Trust Company, N.A.

5. Certain Covenants of the Stockholders.

5.1 Restriction on Transfer, Proxies and Non-Interference.

(i) Each Stockholder hereby agrees, during the Voting Period, not to, directly
or indirectly, (A) Transfer or agree to Transfer, cause or permit any Transfer
of, or make any offer regarding any Transfer, any of the Owned Shares of such
Stockholder or any other securities of the Company, in each case, other than any
such transaction with Parent, Merger Sub or any of their respective Affiliates,
(B) grant any proxies or powers of attorney with respect to the Owned Shares of
such Stockholder, deposit any such Owned Shares into a voting trust or enter
into a voting agreement with respect to any such Owned Shares, in each case with
respect to any vote on the approval and adoption of the Merger Agreement or any
other matters set forth in Section 1.1 of this Agreement, (C) make any public
statements that are inconsistent with its support of the Merger Agreement and
the transactions contemplated thereby or publicly propose to do any of the
foregoing (provided that the foregoing shall in no event require such
Stockholder to make any public statements regarding the Merger Agreement and the
transactions contemplated thereby other than the joint press release of the
Company and Parent announcing the signing of the Merger Agreement in accordance
with Section 6.13), or (D) commit or agree to take any of the foregoing actions.
If any involuntary Transfer of any of the Owned Shares shall occur (including,
but not limited to, a sale by a Stockholder’s trustee in any bankruptcy, or a
sale to a purchaser at any creditor’s or court sale), the transferee (which
term, as used herein, shall include any and all transferees and subsequent
transferees of the initial transferee) shall, to the extent permitted by
applicable Law, take and hold such Owned Shares subject to all of the
restrictions, liabilities and rights under this Agreement, which shall continue
in full force and effect until the valid termination of this Agreement.

(ii) During the Voting Period, each Stockholder will not, and will not permit
any Person under such Stockholder’s control to, (a) solicit proxies or become a
“participant” in a “solicitation” (as such terms are defined in Rule 14a-1 under
the Exchange Act) (A) with respect to an Opposing Proposal (as defined below) or
(B) seeking votes or consents against the approval or adoption of the Merger
Agreement, (b) initiate a stockholders’ vote with respect to an Opposing
Proposal or (c) except by virtue of this Agreement, become a member of a “group”
(as such term is used in Section 13(d) of the Exchange Act) with respect to any
voting securities of the Company with respect to an Opposing Proposal. For
purposes of this Agreement, the term “Opposing Proposal” means any of the
actions or proposals described in clause (b) of Section 1.1.

(iii) During the Voting Period, each Stockholder agrees that it will not bring,
commence, institute, maintain, prosecute, participate in or voluntarily aid any
Action in law or in equity, in any court or before any Governmental Entity,
which alleges that the execution and delivery of the Merger Agreement by the
Company, or the approval of the Merger Agreement by the Board of Directors of
the Company, breaches any fiduciary duty of the Board of Directors of the
Company or any member thereof or which otherwise challenges the Merger
Agreement.

 

5



--------------------------------------------------------------------------------

5.2 Acquisition of Additional Shares. During the Voting Period, each Stockholder
shall notify Parent promptly in writing of the acquisition of beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
additional shares of Common Stock after the date hereof, if any.

5.3 Appraisal Rights. The Stockholders hereby agrees not to assert any rights
that may arise with respect to the Merger or any of the transactions
contemplated by the Merger Agreement to demand appraisal of any Owned Shares
under Section 262 of the DGCL.

5.4 Non-Solicitation; No Alternative Proposal.

(i) Upon execution of this Agreement, each Stockholder shall, and shall cause
its Affiliates and its and their respective Representatives acting on their
behalf to, immediately cease any solicitation, encouragement, discussions or
negotiations with any Person or group that may be ongoing with respect to, or
could reasonably be expected to lead to, any Alternative Proposal. During the
Voting Period, each Stockholder shall not, and shall cause its Affiliates and
its and their respective Representatives acting on their behalf not to, directly
or indirectly, (a) solicit, initiate or knowingly encourage or facilitate any
inquiry, proposal, offer or request for information with respect to, or the
making, submission or announcement of, any Alternative Proposal or otherwise for
the purpose of encouraging or facilitating an Alternative Proposal,
(b) participate in any negotiations regarding an Alternative Proposal with any
Person that has made or, to such Stockholder’s knowledge, is considering making
an Alternative Proposal, or (c) engage in discussions regarding an Alternative
Proposal with any Person, except to notify such Person as to the existence of
the provisions of this Section 5.4.

(ii) In addition, each Stockholder agrees that, during the Voting Period, it
shall not, directly or indirectly, either alone or as part of a group,
(a) propose or make (whether publicly or privately), or seek to propose or make
(whether publicly or privately), any Alternative Proposal, or announce any
intention to do so, or participate in any group with the goal of doing so,
(b) assist, or have discussions or negotiations with, any Person or group
(including by providing equity or debt financing) with respect to any
Alternative Proposal, or (c) make any public request for Parent to amend or
waive this Section 5.4.

6. Miscellaneous.

6.1 Termination of this Agreement. This Agreement, and all obligations, terms
and conditions contained herein, shall automatically terminate without any
further action required by any person upon the earliest to occur of: (i) the
termination of the Merger Agreement in accordance with its terms; (ii) the
Effective Time; (iii) the making of any change, by amendment, waiver or other
modification to any provision of the Merger Agreement that (x) decreases the
amount or changes the form of the Merger Consideration, (y) imposes any material
restrictions on or additional conditions on the payment of the Merger
Consideration to, or otherwise adversely affects, the stockholders of the
Company or (z) extends the End Date; (iv) the six-month anniversary of the date
of the Merger Agreement (unless the End Date is extended to the nine-month
anniversary of the Merger Agreement as provided in Section 7.1(b) of the Draft
Merger Agreement, in which case such nine-month anniversary) and (v) if the
Merger Agreement is not executed and delivered on or before 11:59 p.m. (Pacific
Time) on May 6, 2013 or the Merger Agreement differs in any material respect
from the Draft Merger Agreement.

 

6



--------------------------------------------------------------------------------

6.2 Effect of Termination. In the event of termination of this Agreement
pursuant to Section 6.1, this Agreement shall become void and of no effect with
no liability on the part of any party hereto; provided, however, no such
termination shall relieve any party hereto from any liability for any willful
and intentional breach of this Agreement occurring prior to such termination and
the provisions of this Article 6, including Section 6.11, shall survive any such
termination.

6.3 Entire Agreement; Assignment. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof. Other than as set
forth in Section 6.4, nothing in this Agreement, express or implied, is intended
to or shall confer upon any person other than the parties hereto any right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.
This Agreement shall not be assigned by operation of law or otherwise and shall
be binding upon and inure solely to the benefit of each party hereto.

6.4 Amendments; No Third Party Beneficiaries. This Agreement may not be
modified, amended, altered or supplemented, except upon the execution and
delivery of a written agreement executed by each of the parties hereto. The
parties hereto hereby agree that their respective representations, warranties,
covenants and agreements set forth herein are solely for the benefit of the
other parties hereto, in accordance with and subject to the terms of this
Agreement, and this Agreement is not intended to, and does not, confer upon any
person or entity other than the parties hereto any rights or remedies hereunder,
including the right to rely upon the representations and warranties set forth
herein.

6.5 Notices. Any notice required to be given hereunder shall be sufficient if in
writing, and sent by facsimile transmission (provided that any notice received
by facsimile transmission or otherwise at the addressee’s location on any
Business Day after 5:00 p.m. (addressee’s local time) shall be deemed to have
been received at 9:00 a.m. (addressee’s local time) on the next Business Day),
by reliable overnight delivery service (with proof of service), hand delivery or
certified or registered mail (return receipt requested and first-class postage
prepaid), addressed as follows:

If to any Stockholder:

c/o Elliott Management Corporation

40 West 57th Street

New York, New York 10019

Facsimile: (212) 478-2871

Attn: Jesse A. Cohn

with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019

Facsimile No.: (212) 492-0257

Attention: Robert B. Schumer, Esq.

Steven J. Williams, Esq.

 

7



--------------------------------------------------------------------------------

If to the Company:

BMC Software, Inc.

2101 CityWest Blvd.

Houston, TX 77042

Facsimile: (713) 918-1110

Attn: Patrick Tagtow, Senior Vice President, General Counsel & Secretary

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Facsimile: (212) 403-2000

Attn: David C. Karp, Esq.

 Ronald C. Chen, Esq.

If to Parent:

c/o Bain Capital, LLC

200 Clarendon Avenue

Boston, MA 02116

Facsimile: (617) 516-2010

Attn: Ian Loring

 David Humphrey

and

c/o Golden Gate Capital

One Embarcadero Center, 39th Floor

San Francisco, CA 94111

Facsimile: (415) 983-2701

Attention: Prescott Ashe

and

c/o GIC Special Investments Pte Ltd

335 Madison Ave, 24th Floor

New York, NY 10017

Facsimile: (212) 468-1900

Attention: Wolfgang Schwerdtle

Jason Young

and

 

8



--------------------------------------------------------------------------------

c/o Insight Venture Management, LLC

680 Fifth Avenue, 8th Floor

New York, New York 10019

Attention: General Counsel

Facsimile: (212) 728-9272

with a copies to:

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, IL 60654

Facsimile: (312) 862-2200

Attention: Matthew E. Steinmetz, P.C.

and

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Facsimile: (312) 446-4900

Attention: Sarkis Jebejian, P.C.

and

Kirkland & Ellis LLP

555 California Street

San Francisco, CA 94104

Facsimile: (415) 439-1500

Attention: Jeremy M. Veit

and

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Facsimile: (212) 728-9266

Attention: Gordon R. Caplan

Morgan D. Elwyn

and

Sidley Austin LLP

787 Seventh Avenue

New York, NY 10019

Facsimile: (212) 839-5599

Attention: Susan Lewis

Asi Kirmayer

 

9



--------------------------------------------------------------------------------

or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or received. Any party to this Agreement
may notify any other party of any changes to the address or any of the other
details specified in this paragraph; provided, however, that such notification
shall only be effective on the date specified in such notice or two (2) Business
Days after the notice is given, whichever is later. Rejection or other refusal
to accept or the inability to deliver because of changed address of which no
notice was given shall be deemed to be receipt of the notice as of the date of
such rejection, refusal or inability to deliver.

6.6 Governing Law; Venue; Waiver of Jury Trial.

(a) This Agreement and all disputes or controversies arising out of or relating
to this Agreement or the transactions contemplated hereby shall be governed by,
and construed in accordance with, the internal Laws of the State of Delaware,
without regard to the Laws of any other jurisdiction that might be applied
because of the conflicts of Laws principles of the State of Delaware.

(b) Each of the parties irrevocably agrees that any legal action or proceeding
arising out of or relating to this Agreement brought by any party against any
other party shall be brought and determined in the Court of Chancery of the
State of Delaware, provided that if jurisdiction is not then available in the
Court of Chancery of the State of Delaware, then any such legal action or
proceeding may be brought in any federal court located in the State of Delaware.
Each of the parties hereby irrevocably submits to the jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this Agreement and the transactions contemplated hereby. Each of the
parties agrees not to commence any action, suit or proceeding relating thereto
except in the courts described above in Delaware, other than actions in any
court of competent jurisdiction to enforce any judgment, decree or award
rendered by any such court in Delaware. Each of the parties further agrees that
notice as provided herein shall constitute sufficient service of process and the
parties further waive any argument that such service is insufficient. Each of
the parties hereby irrevocably and unconditionally waives, and agrees not to
assert, by way of motion or as a defense, counterclaim or otherwise, in any
action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby, (a) any claim that it is not personally
subject to the jurisdiction of the courts in Delaware as described herein for
any reason, (b) that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in any such court (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (c) that (i) the
suit, action or proceeding in any such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper or
(iii) this Agreement, or the subject matter hereof, may not be enforced in or by
any such court.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY MAKES THIS WAIVER VOLUNTARILY AND SUCH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS CONTAINED IN THIS
SECTION 6.6(c).

 

10



--------------------------------------------------------------------------------

6.7 Specific Performance. The parties agree that, in the event of any breach or
threatened breach of any covenant or obligation contained in this Agreement, the
parties would be irreparably harmed and that money damages would not provide an
adequate remedy. Accordingly, each of the parties agrees that the parties to
this Agreement shall be entitled to seek and obtain (a) a decree or order of
specific performance to enforce the observance and performance of such covenant
or obligation, and (b) an injunction restraining such breach or threatened
breach. Each of the parties further agrees that no party shall be required to
obtain, furnish or post any bond or similar instrument in connection with or as
a condition to obtaining any remedy referred to in this Section 6.7, and each
party irrevocably waives any right it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument.

6.8 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties. This Agreement may be executed by facsimile
or electronic transmission signature and a facsimile or electronic transmission
signature shall constitute an original for all purposes.

6.9 Descriptive Headings. The descriptive headings used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

6.10 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

6.11 Other. Nothing contained herein, and no action taken by any Stockholder
pursuant hereto, shall be deemed to constitute the parties as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the parties are in any way acting in concert or as a group with
respect to the obligations or the transactions contemplated by this Agreement.

6.12 Certain Discussions. The Company consents, notwithstanding anything in this
Agreement to the contrary, under the letter agreement, dated as of September 11,
2012 by and between the Company and Bain Capital Partners, LLC, for the period
from and after effectiveness of this Agreement through the earlier of (x) 11:59
p.m. (Pacific Time) on May 6, 2013 (but this clause (x) shall apply only if the
Merger Agreement has not been entered into on or prior to such date), and
(y) the termination of the Merger Agreement to: (i) Parent, each Stockholder and
their respective Affiliates and Representatives engaging in discussions with

 

11



--------------------------------------------------------------------------------

respect to transactions to be effected in connection with the Closing and
(ii) in furtherance of such discussions, Parent, each Stockholder and their
respective Affiliates and Representatives sharing confidential information with
each other with respect to the Company and its Subsidiaries. Any such
confidential information shall be treated, for purposes of the respective
confidentiality agreements of Parent, on the one hand, or the Stockholders, on
the other, as having been received from the Company and shall be subject to the
restrictions set forth in such agreements as if received from the Company (and,
for the avoidance of doubt, neither Parent nor its Representatives or Affiliates
shall be treated as “Representatives” of any Stockholder, and no Stockholder nor
its Representatives or Affiliates shall be treated as “Representatives” of
Parent, in each case for purposes of such confidentiality agreements). Nothing
herein shall constitute the written consent of the Company for all purposes of
Section 5.12 (Other Investors) of the Merger Agreement as such section may apply
to the Stockholders.

6.13 Press Release. Each of the Company and Parent hereby agrees to include in
the joint press release of the Company and Parent announcing the signing of the
Merger Agreement a quotation from a Representative of the Stockholders prepared
by the Stockholders and reasonably acceptable to the Company and Parent.

6.14 Interpretation. When a reference is made in this Agreement to an Article or
Section, such reference shall be to an Article or Section of this Agreement
unless otherwise indicated. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. All
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant thereto unless
otherwise defined therein. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such terms. Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein. Each
of the parties has participated in the drafting and negotiation of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement must be construed as if it is drafted by all the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of authorship of any of the provisions of this Agreement.

[remainder of page intentionally blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the day and year first above written.

 

PARENT: BOXER PARENT COMPANY INC. By:  

/s/ Ian Loring

Name:   Ian Loring Title:   President



--------------------------------------------------------------------------------

COMPANY: BMC SOFTWARE, INC. By:  

/s/ Patrick Tagtow

Name:
  Patrick Tagtow Title:   Senior Vice President, General Counsel



--------------------------------------------------------------------------------

 

STOCKHOLDERS: ELLIOTT ASSOCIATES, L.P. By:   Elliott Capital Advisors, L.P., as
General Partner By:   Braxton Associates, Inc., as General Partner By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President ELLIOTT INTERNATIONAL, L.P. By:
  Elliott International Capital Advisors Inc.,   as Attorney-in-Fact By:  

/s/ Elliot Greenberg

Name:   Elliot Greenberg Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

BMC SOFTWARE, INC. COMMON STOCK OWNERSHIP

 

Stockholder

   Number of Common
Shares Owned  

Elliott Associates, L.P.

     4,803,809   

Elliott International, L.P.

     8,893,491      

 

 

 

Total

     13,697,300      

 

 

 